
	
		II
		Calendar No. 326
		111th CONGRESS
		2d Session
		S. 479
		[Report No. 111–164]
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Cardin (for himself,
			 Mr. Webb, Mr.
			 Warner, Ms. Mikulski,
			 Mr. Carper, Mr.
			 Kaufman, Mr. Casey, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			March 22 (legislative
			 day, March 19), 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Chesapeake Bay Initiative Act of 1998 to
		  provide for the continuing authorization of the Chesapeake Bay Gateways and
		  Watertrails Network.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Chesapeake Bay Gateways and
			 Watertrails Network Continuing Authorization Act.
		2.Authorization of
			 appropriationsSection 502 of
			 the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law
			 105–312) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
				.
		
	
		March 22 (legislative day, March 19), 2010
		Reported without amendment
	
